FIFTH AMENDMENT TO
PRODUCTION SHARING CONTRACT
(AREA A - OFFSHORE NE BIOCO)

This Fifth Amendment to Production Sharing Contract (this “Amendment”) is
made and entered into this 28 day of November, 1998 between The Republic of
Equatorial Guinea (herein referred to as the “State”), represented for the purposes hereof
by the Ministry of Mines and Energy (herein referred to as the “Ministry”), and Ocean
Equatorial Guinea Corporation, a corporation organized and existing under the laws of
the State of Delaware, U.S.A. (formerly known as UMC Equatorial Guinea Corporation, and

referred to herein as “Ocean”, represented for the purposes hereof by Jim Smitherman, III,

its President.

Recitals

A. The State and United Meridian International Corporation entered into a
Production Sharing Contract dated August 18, 1992 but having an Effective Date of
September 10, 1992, covering the area described therein which is referred to as Area A -

Offshore NE Bioco. Such Production Sharing Contract has been amended by a First

Amendment to Production Sharing Contract dated September 17, 1993; bya Second =~ |

Amendment to Production Sharing Contract dated March 11994: by a Third Amendment______,

to Production Sharing Contract dated June 29, 1994; and by a Fourth Amendment to
Production Sharing Contract dated March 29, 1996. As amended, such Production Sharing.

Contract is herein referred to as the “Contract”.

B. All of the interest of Contractor in the Contract is now owned and held by

Ocean.

|
|
|

gl
|
C. The State, represented by the Ministry, and Ocean have agreed that the Contract

be amended for the benefit of the Parties as set forth in this document.

D. Words or phrases defined in the Contract and used in this Amendment have the
meanings set forth in the Contract, and the section numbers stated hereinafter correspond
to those in the Contract immediately prior to the effective date of this Amendment, in each

case unless the context clearly indicates to the contrary.

Agreements

1. Section 1 of the Contract is amended iff the following respects:

(a) Section 1.2(0) is amended. by the addition, after the words “in Section 4”, of the

following words:

and includes, where the context permits, the work program
contained in a Project-Specific Work Program and Budget as
referred to in Section 4.8.

(b) Section 1.2(z) is amended to read as follows:

(z)__ Royalty means, for each Field, the right ofthe Stateqver

Crude Oil and Natural Gas produced, saved, sold and not
utilized in Petroleum Operations in percentages
calculated as a function of daily production rates as
established in Section 7.2.1 of this Contract.

(c) Section 1,2(ad) is amended by deleting the reference to “Section 7.2” and

replacing it with a reference to “Section 7.4.1”.

(d) Section 1.2(am) is amended in its entirety to read as follows:

-2-
(am) Initial Exploration Period means the period of time
commencing on the Effective Date of the Contract and ending at
midnight local time, Malabo, Republic of Equatorial Guinea, on
September 9, 2001, or such later date as such period may be
extended to pursuant to Section 2.1(c).

(e) A new-Section! .2(as) is added to this Contract reading as follows:

(as) Project-Specific Work Program and Budget shall have the
meaning ascribed thereto in Section 4.8.

() Anew Section 1.2(at) is added to the Contract reading as follows:
ae

(at) Uplift shall have the meaning ascribed thereto in Section
7.3.3, .

Section 2 of the Contract is amended in the following respects:

(a) The last sentence of Section 2.1(a) is amended to read as follows:

The Third Subperiod shail commence with the termination of the
Second Subperiod and end on September 9, 2001 and shall be
called the “Third Subperiod”.

(b) The existing Section 2.5 of the Contract is renumbered as Section 2.5.1, and two
(2) new Sections, designated as Section 2.5.2 and Section 2.5.3, are added as

follows:

2.5.2 For the purposes of Section 2.5.1 any new discovery which

(a) is in pressure communication with any reservoir containing
_ commercially produceable Hydrocarbons in the existing
Field, or
(b) can reasonably and in accordance with good oil field
practice be produced from common production and
processing facilities in the existing Field, provided that the
limits of any potential Field be within five (5) kilometers of
such facilities, or

(c) is composed of reservoir of commercially produceable
Hydrocarbons which under- or over-lie (when viewed from
the vertical) any reservoir of commercially produceable
Hydrocarbons in the existing Field,

will be considered part of the existing Field, and the boundaries
of such Field will be adjusted accordingly. Subject to the terms
of this Contract, all other discoveries will be considered new
Fields.

wom:

2.5.3 Notwithstanding the provisions of Section 2.5.2, there shall not
be established more than two (2) Fields in the Contract Area.
Any commercial discovery made after two (2) Fields have been
established will be treated as a part of one of the existing Fields,
as Contractor may designate in accordance with good
engineering practice and with the prior approval of the Ministry.

3. Section 4 of the Contract is amended in the following respects:

(a)

The last sentence of Section 4.2 is amended by deleting the words “but the costs
of such excess work shall, however, for the purposes of bank guarantee yearly

adjustments provided for in Section 4.3, be credited to the Contract Year during

(b)

which such costs were actually incurred”.
The following sentence is added at the end of Section 4.5:

Contractor shall not be limited in this regard, provided that Contractor
shall obtain the approval of the Ministry before any such over-
expenditures in excess of ten percent (10%) of the total amount of the
applicable Work Program and Budget are included as Petroleum.
Operations Costs. |

s
(c) There is added to the Contract a new Section 4.8 reading as follows:

4.8

Notwithstanding the foregoing provisions of Section 4, if the
Contractor anticipates that a project, which may consist of
work of any nature, will exceed twelve (12) months duration
and the Contractor wishes to have such project approved in its
entirety, then the Contractor must in respect of such project
submit for approval to the Ministry a project-specific work
program and budget of Petroleum Operations Costs (herein
referred to as a “Project-Specific Work Program and
Budget”). Approval of a Project-Specific Work Program and
Budget shali be deemed a firm approval and will be
unaffected by any rejection by the State of an annual Work
Program and Budget of Petroleum Costs submitted by the
Contractor, as provited in Section 4.4. The Contractor shall
provide a report annually to the State on expenditures incurred
in relation to any such project and will respond in writing to
any written comments that the State makes to the Contractor
in relation to such report. If in any Year Contractor has not
performed at least fifty (50%) of the work scheduled in the
Project-Specific Work Program and Budget, the matter will
be reviewed with the Ministry and the project will be subject
to suspension. .

4. Section 7 of the Contract is amended in the following respects:

(a)

Sections 7.2, 7.3, 7.4, 7.4.1, 7.4.2, 7.4.3 and 7.4.4 are deleted in their entirety and

replaced with the following (provided that these deletions shall not affect the ——~-

validity of any acts of the Parties pursuant to the deleted prov.

were in force):

72
7.21

Royalty

Contractor shall pay to the State as Royalty in respect of each
Field in the Contract Area a percentage of gross Hydrocarbons
produced, saved and sold and not otherwise utilized in
Petroleum Operations from such Field in each Calendar
Quarter. Such percentage shall be based on the daily average
quantity of such Hydrocarbons. As to the first ten (10) million

-5-

|
|
|
|
|
|

Barrels of cumulative oil production the Royalty shall be ten
percent (10%). For all subsequent production the Royalty shall
be determined in accordance with the following schedule:

Production Level Royalty
0 - 20,000 Barrels per day 12%
- 20,001 - 40,000 Barrels per day 13%
‘ 40,001 - 60,000 Barrels per day 14%
60,001 - 100,000 Barrels per day 15%
Over 100,000 Barrels per day 16%

The above scale shall be applied separately to each Field on an
incremental basis (i.e., each of the first 20,000 Barrels of
production per day shall bear a Royalty of 12%, each of the next
20,000 Barrels of production per day shall bear a Royalty of
13%, etc.). :

7.2.2. Contractor shall make an estimate for each Field of the Royalty
level for each Calendar Quarter, based on expected production
rates, liftings and other relevant factors; and Royalty shall be
payable in respect of each lifting of Hydrocarbons during the
Calendar Quarter based on the estimated percentage for the
Field from which such Hydrocarbons were produced times the
gross sales proceeds of such lifting. As soon as practicable
following the end of a Calendar Quarter the Parties shall
determine the actual Royalty percentage which should have
been applied for each Field during such Calendar Quarter, and
any overpayment or underpayment shall be corrected by
increasing or decreasing the amount of the next Royalty

peyment(s) to occur,

7.3 Cost Recovery

7.3.1 After making Royalty Payments to the State Contractor shall be
entitled to’ recover all Petroleum Operations Costs, as
determined in accordance with the Accounting Procedure
attached hereto as Exhibit “C”, applicable to each Field out of
seventy-five percent (75%) of the remaining sales proceeds or
other disposition of Hydrocarbons produced and saved
hereunder from such Field and not used in Petroleum
Operations.
7.3.2 All Petroleum Operations Costs incurred directly in respect of
a Field, including the costs of drilling operations within the area
of the Field prior to the time it is established in accordance with
the terms of this Contract, will be allocated to such Field.
Petroleum Operations Costs not incurred directly in respect of
a Field shall be allocated, and as additional Fields are
established may be reallocated, among all Fields on an equitable
basis. :

7.3.3, On the last day of each Calendar Year from and after the
Effective Date all Petroleum Operations Costs incurred under
this Contract but not yet recovered shall be multiplied by
nineteen percent (19%), and the calculated amount (the
“Uplift”) shall be added to and become a part of the Petroleum
Operations Costs which Contractor is entitled to recover
hereunder. a

74 Net Hydrocarbons

74.1 Any Hydrocarbons which are produced and saved hereunder
and are not used in Petroleum Operations and are remaining
after making the Royalty payments and after allowing
Contractor to recover-Petroleum Operations Costs out of the
seventy-five percent (75%), as set forth above, shall be referred
to herein as “Net Hydrocarbons”. Net Hydrocarbons shall be
shared between the State and Contractor based on cumulative
production in accordance with the following table:

Cumulative Production State’s Share of Contractor’s Share of
(in millions of Barrels) Net Hydrocarbons Net Hydrocarbons

0-25 10% 90%,
+25 - 50 12% 88%
+50 - 150 15% 85%
+150 - 300 25% 75%
+300 - 400 40% 60%
+400 : 50% 50%

The foregoing percentages shall be applied separately to each )
Field based on cumulative production from such Field. if

(0) Section 7.4.5 is amended by renumbering it to be Section 7.4.2 and by
replacing the references therein to “Sections 7.4.1(c), 7.4.2(c) and 7.4.3(c)” -
with “Sections 7.2.1 and 7.4.1”,

5. The first sentence of Section 8.6 is amended to read as follows:

During any Calendar Year the handling of production (i.e. the
implementation of the provisions of Section 7) and the proceeds thereof shall
be provisionally dealt with on the basis of the relevant Work Program and
Budget of Petroleum Operations Costs and any relevant Project-Specific
Work Program and Budget based upon estimates of quantities of Crude Oil
to be produced, of internal consumption in The Republic of Equatorial
Guinea, of Marketing possibilittes, of prices and other sales conditions as
well as of any other relevant factors.

6. Section 15 is deleted in its entirety and replaced with the following:

15.1 Any notices required or given by either Party to the other
shall be deemed to have been delivered when properly
acknowledged for receipt by the receiving Party. All
such notices shall be addressed to:

The Ministry of Mines and Energy:

With Offices at: Malabo at the
Republic of Equatorial Guinea . me
Telephone #: (240) 93405

—Fetex 9395405 EG
Facsimile #: (2404) 93353

The Contractor: Ocean Equatorial Guinea Corporation
With Offices at: 1201 Louisiana, Suitel400
Houston, Texas 77002 U.S.A
Telephone #: (713) 420-1000 °
Facsimile #: (713) 420-1655
Either Party may substitute or change such address on written
notice thereof to the other.

-8- att
7. Exhibit “C” to the Original Contract, “Accounting Procedure”, is amended in the

following respects:

(a)

(b)

()

(d@)

In Section 2, paragraph 1, the reference to “Section 7.2” is deleted and
replaced with “Section 7.3”.

In Section 2, the word “and” is deleted following paragraph 1(c), the word
“and” is added following paragraph 1(d), and a new paragraph 1(e) is
added reading “the Uplift”.

The first two sentences ef Section 3, paragraph 1, are deleted and the
following substituted:

Depreciation will be calculated from the Calendar Year
in which the asset is placed into service, with a full Year's
depreciation allowed in the initial Calendar Year.
Depreciation of capital costs only for purposes of Income
Tax Calculations will be calculated over six (6) Calendar
Years using the straight line method.

Three (3) new paragraphs numbered 6, 7 and 8 are added to Section 3
reading as follows:

6. For Tax Law purposes losses which Contractor may incur
in a Calendar Year may be carried forward to offset
taxable income in subsequent Calendar Years until such
losses have been completely utilized, provided that no
such loss may be carried forward more than fifteen (15)
Years. : :

7. All tax deductions associated with costs born by

Contractor shall be allocated to the Contractor that bears
such costs in the proportions actually borne, without

-9-
regard to whether such costs are recoverable Petroleum
Operations Costs.

8. The Contractor will withhold income tax on personal income
from residents and non-residents in the hydrocarbon sector as
established in Decree Law Num 2/1997 and the Ministerial
Order implementing such Decree Law.

8. Miscellaneous Provisions

(a)

()

()

This Amendment is binding on the Parties, with effect from October 15, 1998, at
such time as it has been duly signed and delivered and approved by a resolution
of the Supreme Court of the Republic of Equatorial Guinea and ratified by the
Head of State of the Republic of Equatorial Guinea so as to become effective as

a law of the Republic of Equatorial Guinea.

This Amendment is not to be annulled, amended or modified in any respect
except by the mutual consent of the Parties.
Except as amended by this Amendment, the Contract (including the four previous

amendments thereto) remains in full force and effect.

-10- at
IN WITNESS WHEREOF the Parties have signed this Amendment in six (6)

originals, three (3) in the Spanish language and three (3) in the English language on the date © -

first set forth above.

THE MINISTRY OF MINES AND
ENERGY OF THE REPUBLICS OF,
EQUATORIAL GUINEA.

By: 444
juan Olo Mba Nseng WS 2, Minersd

Minister SE DE SB MINKS
OCEAN EQUATORIAL GUINEA.
CORPORATION
By: — habe
(tim mmitherman, III

Président”

“it at
November2 , 1998

Side Letter to Amendment to
Production Sharing Contracts

Reference is made to the following:

A.

Production Sharing Contract dated August 18, 1992, but having an
Effective Date of September 10, 1992, covering the area described therein
which is referred to as Area A — Offshore NE Bioco, as heretofore amended
and as further amended this date by a Fifth Amendment to Production
Sharing Contract;

Production Sharing Contract dated June 29, 1994, but having an Effective
Date of November 30,'1995, covering the area described therein which is
referred to as Area C — Offshore Bioco, as heretofore amended and as
further amended this date by a Third Amendment to Production Sharing
Contract; and ae

Production Sharing Contract dated April 5, 1995, but having an Effective
Date of April 17, 1995, covering the area described therein which is
referred to as Area D ~ Offshore Bioco, .as’ heretofore amended and as
further amended this date by a Second Amendment to Production Sharing
Contract.

By this letter, which is supplemental to the above-mentioned Production Sharing
Contracts, as amended (the “PSC’s”), the State and Ocean Equatorial Guinea Corporation
(“Ocean”), as a Contractor.in each of Contracts, hereby ratify, confirm-and-agree as

follows:

Po

1.

Ocean will compute the taxes based on its net income on a country-wide
basis, and will be subject to taxation in accordance with the Tax Law (as

defined in the PSC’s), as modified by the terms of the PSC’s and this letter:

It is the intent of the Parties that such obligations will not be changed by
subsequent modifications of the Tax Law, including new or revised
interpretations of its meaning, unless mutually agreed by the parties.

Until such time as production of Crude Oil commences on any of Blocks A,
C or D the minimum income tax (“Minimum Tax”) payable by Ocean in
respect of any Calendar Year will be limited to a maximum amount equal

to the CFA equivalent of U.S. $50,000. After production of crude oil g

— or ea

—

Q

—_—
commences on any of said Blocks the Minimum Tax payable by Ocean in
respect of any Calendar Year will be increased to a maximum amount equal
to the CFA equivalent of U.S. $100,000. All amounts paid by Ocean as
Minimum Tax shall be applied as an offset against such Ocean’s future
income tax liability in Equatorial Guinea. For each of the first five (5)
Calendar Years in which Ocean has a positive income tax liability in
Equatorial Guinea the amount of Minimum Tax payments which may be
offset against income tax shall be limited to one-half (4) of Ocean’s total
income tax liability for the applicable Calendar Year. Thereafter, any-
remaining balance of Minimum Tax payments may be offset against all of
Ocean’s income tax liability for each Calendar Year. 7

3. Neither contractors nor subcontractors of Ocean shall have any obligation
to pay Impuesto Sobre Cifra de Negocio Interior, or any other tax imposed
on transactions that may be adopted in the future that would otherwise be
imposed on transactions, which relate directly or indirectly to the conduct
of petroleum operations.

4. Disputes arising among the Parties shall be resolved using the arbitration
and choice of law provisions in Sections 13 and 16 of the PSC’s.

Executed on the date first set forth above.

THE MINISTRY OF MINES AND .
ENERGYOF THE REPUBLIC OF .
EQUATORIAL G UINES
4S >
ia < goedd ay A
5B 2
eiaoact poll ; =

=/f

EMI

OCEAN EQUATORIAL GUINEA
CORPORATION

